DETAILED ACTION
This action is in response to communications filed 1/19/2021:
Claims 1-3, 5-6, 8-12, 16, 21-26 are pending
Claims 4, 7, 13-15, and 17-20 are cancelled
Claims 21-26 are added

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-6, 8-12, 16, 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Ami et al (US20160063986, hereinafter “Ben-Ami”) in view of Schultz (US7162426).
Regarding claim 1, Ben-Ami teaches a computing device (Fig. 3, apparatus 200) comprising: 
a central processing unit (CPU) arranged to execute an audio application (¶56, local computerized processor [CPU] capable of executing computer instructions [for running programs]):
a microphone (Fig. 2, microphone 204);
receive a first audio signal from the microphone, capturing a speech (abstract, microphone 204 used to capture sound which can include at least a portion of a speech signal);
receive a second audio signal from an external device, via the communication interface, capturing the same speech (¶40, headset microphone also captures a sound signal that can include at least a portion of a speech signal; the headset microphone is connected via a communication interface);
cancel noise in the second audio signal in view of the first audio signal (abstract, noise reduction signal calculated on the basis of the first and second audio signals);
recover the speech from the second audio signal having noise canceled (abstract, noise reduction signal calculated on the basis of the first and second audio signals); and
output the recovered speech to the audio application or the external device (abstract, noise reduced signal for playback based on a combination of a content signal to be played back and the noise reduction signal).
Ben-Ami fails to explicitly teach a CODEC coupled to the microphone;
a chipset coupled to the CPU and the CODEC having a communication interface and a digital signal processor (DSP); wherein the DSP is arranged to
receive a first audio signal from the microphone, via the CODEC.

a chipset coupled to the CPU and the CODEC having a communication interface and a digital signal processor (DSP) (Fig. 5, CPU 108 and CODEC 102 are connected to chipset 105; Fig. 2, a communication interface for receiving input from mic 8; Fig. 3, col 4 lines 46-54, DSP is incorporated into motherboard architecture); wherein the DSP is arranged to
receive a first audio signal from the microphone, via the CODEC (Fig. 3, audio signal received from microphone via codec).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the computer architecture (as taught by Schultz) in the noise reduction system (as taught by Ben-Ami). The rationale to do so is to choose, from a finite number of identified, predictable solutions, with a reasonable expectation of success and achieve a computer system capable of handling speech processing with noise reduction features (Ben-Ami, col 1 lines 8-12).
Regarding claim 2, Ben-Ami in view of Schultz teaches wherein the DSP is further arranged to synchronize the first audio signal from the microphone and the second audio signal from the external device (Ben-Ami, ¶64, the noise signals captured by the microphone of the apparatus 200 and headphones can be synchronized; Schultz, col 2 lines 18-20, speech processing DSPs are known in the art and would provide efficient application).
Regarding claim 3, Ben-Ami in view of Schultz teaches wherein the first audio signal from the microphone and the second audio signal from the external device are received simultaneously (Ben-Ami, ¶2, noise signals [captured by the microphone of the apparatus 200 and headphones] can be recorded simultaneously).
Regarding claim 8, Ben-Ami in view of Schultz teaches wherein the communication interface comprises a wireless communication interface (Ben-Ami, ¶61, interface can be of a wireless type).
Regarding claim 9, Ben-Ami in view of Schultz teaches wherein the wireless communication interface is a Bluetooth communication interface (Ben-Ami, ¶61, wireless interface such as Bluetooth).
Regarding claim 10, Ben-Ami in view of Schultz teaches wherein the communication interface is a wired communication interface (Ben-Ami, ¶61, interface can be of a wired type).
Regarding claim 11, Ben-Ami in view of Schultz teaches wherein the wired communication interface is a Universal Serial Bus (USB) interface (Ben-Ami, ¶61, wired interface such as USB).
Regarding claim 12, Ben-Ami in view of Schultz teaches wherein the computing device is one of: a notebook computer, a tablet computer, or a mobile communications computer (Ben-Ami, ¶59, player device 200 can be a laptop or computer).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Ami et al (US20160063986, hereinafter “Ben-Ami”) in view of Schultz (US7162426) in further view of Nickel et al (US20180082702, hereinafter “Nickel”).
Regarding claim 5, Ben-Ami in view of Schultz fail to explicitly teach wherein the external device comprises a headset or an ear piece having a directional microphone.
Nickel teaches wherein the external device comprises a headset or an ear piece having a directional microphone (¶57, directional microphones for the headset microphone 120 [Fig. 1]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of using a directional microphone in a headset (as taught by Nickel) to the audio apparatus (as taught by Ben-Ami in view of Schultz). The rationale to do so is to use a known technique to improve similar devices in the same way to achieve the predictable result of improving speech capture while simultaneously excluding background noise.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Ami et al (US20160063986, hereinafter “Ben-Ami”) in view of Schultz (US7162426) in further view of An et al (US20090116658, hereinafter “An”).
Regarding claim 6, Ben-Ami in view of Schultz fail to explicitly teach wherein the microphone comprises an omnidirectional microphone.
An teaches wherein the microphone comprises an omnidirectional microphone (Fig. 1A, ¶36, microphones 11 and 12 are omni-directional).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the microphones (as taught by Ben-Ami in view of Schultz) for the omni-directional microphones (as taught by An). The rationale to do so is to substitute one well known microphone for another to yield the predictable result of allowing the mobile device capture more audio signals in an environment without being restricted to capturing audio sources from one direction.

Claims 16 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Ami et al (US20160063986, hereinafter “Ben-Ami”) in view of Schultz (US7162426) in further view of Erdogan et al (US20160111107, hereinafter “Erdogan”).
Regarding claim 16, Ben-Ami in view of Schultz teaches an apparatus for computing (Ben-Ami, Fig. 3, apparatus for noise cancelling), the apparatus comprising: 
a central processing unit (CPU) arranged to execute an audio application (Ben-Ami, ¶56, local computerized processor [CPU] capable of executing computer instructions [for running programs]);
a microphone configured to produce an audio signal (Ben-Ami, Fig. 3, microphones 204); 
a CODEC coupled to the microphone (Schultz, Fig. 3, CODEC couple to microphone);

receive a first audio signal from the microphone, capturing a speech (Ben-Ami, abstract, microphone 204 used to capture sound which can include at least a portion of a speech signal),
receive a second audio signal from an external device, via the communication interface of the chipset [see Schultz for the chipset] (Ben-Ami, ¶40, headset microphone also captures a sound signal that can include at least a portion of a speech signal; the headset microphone is connected via a communication interface),
cancel noise in the second audio signal in view of the first audio signal, to produce a noise cancelled signal (Ben-Ami, abstract, noise reduction signal calculated on the basis of the first and second audio signals),
recover the speech from the noise cancelled signal (Ben-Ami, abstract, noise reduction signal calculated on the basis of the first and second audio signals), and
output the recovered speech to the audio application or the external device (Ben-Ami, abstract, noise reduced signal for playback based on a combination of a content signal to be played back and the noise reduction signal).
	Ben-Ami in view of Schultz fail to explicitly teach a neural network processor coupled to the CODEC and the chipset; wherein the neural network processor is arranged to.
Erdogan teaches a neural network processor coupled to the CODEC and the chipset (Fig. 1, neural network as applied to the teachings of Ben-Ami and Schultz would be a neural network coupled to the input of the microphone, CODEC, and chipset [see Schultz Fig. 3]); wherein the neural network processor is arranged to (¶26-29, Fig. 1, neural network 150 arranged to receive one or more inputs with the ultimate goal of enhancing speech [i.e. reducing noise]). 

Regarding claims 21-22, they are rejected similarly as claims 2-3, respectively. The apparatus can be found in Ben-Ami (Fig. 3, apparatus).
Regarding claims 23-24, they are rejected similarly as claims 5-6, respectively. The apparatus can be found in Ben-Ami (Fig. 3, apparatus).
Regarding claims 25-26, they are rejected similarly as claims 8 and 10, respectively. The apparatus can be found in Ben-Ami (Fig. 3, apparatus).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651